HENDRY, Judge.
Appellant, defendant in the trial court, seeks review of a judgment and sentence to life imprisonment and five years in prison to run consecutively.
Appellant was convicted for first degree murder of Robert Johnson and assault with intent to commit first degree murder of his ex-wife, Patricia Phillips. Johnson was the boyfriend of the appellant’s ex-wife.
The cause was extensively tried before a jury, and there is a large record on appeal. Appellant’s sole contention is that the trial court erred by denying a motion for judgment of acquittal at the conclusion of the evidence.
The appellant offered an alibi defense placing him at another location at the time the crimes were committed. The state during its case in chief introduced evidence clearly placing the appellant at the scene and firing the deadly shots.
Mrs. Phillips even testified that she exchanged shots with the appellant before she was hit in the head by a bullet. Her daughter who was also present during the shooting also identified the appellant as the man firing the shots. Neighbors testified as to the appellant’s presence at the scene.
Obviously, the trial court was not bound to believe only the appellant’s alibi evidence. We think the court fully adhered to the principles enunciated in Weinshenker v. State, Fla.App.1969, 223 So.2d 561, the only case relied on by the appellant for reversal, in denying a judgment of acquittal.
The cause went to the jury which resolved whatever conflicts were created by the evidence against the appellant. The judgment arrives at the appellate ■ level with a presumption of correctness, and this court will not substitute its judgment for that of the jury.
Therefore, for the reasons stated, the judgment and sentence are affirmed.
Affirmed.